DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (USPG 20030021646, hereinafter ‘Chun’).
Regarding claim 1, Chun discloses a driving unit for tooling usable with metal-fabricating presses or other machines. The driving unit comprises a first portion 12 and a second portion 14 operably linked to the first portion so as to be movable relative to the first position. In the event of a downward force contacting the first portion, and contact being made between the second portion and a rigid structure, upward movement of the second portion results relative to the first portion. An assembly for tooling 58 is held in the driving unit, and a gearing configuration 44 is operably linked to the assembly for tooling.
A helix drive 28 operably links the gearing configuration to one of the first portion or the second portion. In the event of the upward movement of the second portion, a corresponding transfer of force results and comprises input linear force (from the 
The helix drive is rotatable relative to the second portion (supported by bearings 34 in the second portion 14 which allow it to rotate), whereby rotation of the helix drive is triggered by the upward movement of the second portion. The assembly for tooling is situated below the helix drive (see Fig. 2).
Regarding claims 6-8, Chun disclose a gearing configuration comprising planetary gearing 42/44, wherein an input gear of the planetary gearing 42 is operably linked to the helix drive 28, whereby rotation of the helix drive corresponds with a same rotation of the input gear (Paragraph [0036]). A casing 14 extends from the helix drive and the input gear is internally situated and linked to the casing [claim 7]. A rotation of the input gear results in a greater rotation of an output gear of the planetary gearing (Paragraph [0006], which discusses this need being met by the current invention) whereby the output gear is operably linked to the assembly for tooling and a rotation of the output gear 44 corresponds with a same rotation of the assembly for tooling (Paragraph [0037]) [claim 8].
Regarding claim 10, Chun discloses the assembly for tooling comprising an insert 78 that on one end links to the output gear 44 by way of the coupling sleeve 60 and an opposing end of the insert is configured for being linked to a tool 68.
Regarding claim 11, Chun discloses the driving unit further comprising the tool 68, wherein the tool is a tapping tool and the rigid structure is a material for machining by the tapping tool.
Regarding claim 12, Chun discloses the first portion 12 being an upper portion of the driving unit and the second portion 14 being a lower portion of the driving unit.
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alan Snyder/Primary Examiner, Art Unit 3722